DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Please Note:  Various claims below contain process limitations. These limitations invoke the Product-by-Process doctrine.  Product-by-process limitations are not limited by the manipulations of the recited steps, only the structure implied by the steps (MPEP 2113).  For example process limitations requiring reflow soldering, a solder preform and diffusion soldering does not appear to structurally distinguish the invention over the resulting structure produced by the prior art.  The burden to show that the claimed method necessarily distinguishes over the prior art is on the applicant.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oeschler (US 2013/0049204) in view of Yoon (US 2015/0115452).
[claim 1] Oeschler discloses an electronic device (fig. 2, optionally fig. 3 can also be used), comprising: a first semiconductor die (116a, fig. 2); a substrate (110, fig. 2) having a plurality of metal regions (112a, 112b, 152a,  fig. 2); a first soldered joint (154a,, fig. 2) between the first semiconductor die and a first metal region (112a, 152a, fig. 2) of the substrate, the first soldered joint having one or more intermetallic phases throughout the entire soldered joint [0026], each of the one or more intermetallic phases formed from a solder preform (154a, fig. 2) diffused into the first metal region of the substrate ([0026], also the note the Process-by-Product note above); and a second semiconductor die (116b, fig. 2).
Yoon discloses a semiconductor device (fig. 1D) wherein a metal region (M10, fig. 1D, [0088] is formed at the bottom of the semiconductor device (SC10, fig. 1D, [0086]), wherein a soldered joint (B10, fig. 1D, [0086]) is between the metal region and the substrate (SUB10, fig. 1D).
It would have been obvious to one of ordinary skill in the art before the time of filing to have placed a metal region at the bottom of the semiconductor die in order to provide good mechanical stability and a means to properly electrically and mechanically connect the solder layer to the semiconductor chip as is common in the art.

With this modification Oeschler discloses:
[claim 1] the first semiconductor die (116a, fig. 2) having a metal region (upon modification) a first soldered joint (154a,, fig. 2) between the metal region of the first semiconductor die and a first metal region (112a, 152a, fig. 2) of the substrate (upon modification), and the second semiconductor die (116b, fig. 2) soldered to the different metal region (112b, fig. 2) of the substrate.
[claim 2] The electronic device of claim 1, wherein a second soldered joint (154b, fig. 2) is formed between a metal region of the second semiconductor die (upon modification) and the different metal region of the substrate (fig. 2), and wherein the second soldered joint has one or more intermetallic phases throughout the entire second soldered joint [0026].
[claim 3] The electronic device of claim 1, wherein a second soldered joint (154b, 152b, fig. 2) is formed between a metal region of the second semiconductor die (upon modification) and the different metal region (112b, fig. 2) of the substrate, and wherein the second soldered joint is devoid of intermetallic phases in a middle part of the second soldered joint (e.g. 152b, fig. 2 is a sintered silver layer, [0024], and there is not intermetallic).
[claim 4] The electronic device of claim 1, wherein a reflowed solder paste forms a second soldered joint between a metal region of the second semiconductor die and the first or different metal region of the substrate ([0026] reflowed during diffusion, also the note the Process-by-Product note above).
[claim 5] The electronic device of claim 4, wherein the first semiconductor die is a power semiconductor die [0021], and wherein the second semiconductor die is a passive semiconductor die or a logic semiconductor die (e.g. the semiconductor dies may include passive components [0001]).
[claim 6] The electronic device of claim 1, wherein the first semiconductor die has a different thickness than the second semiconductor die (fig. 2).
[claim 7] The electronic device of claim 1, wherein the first soldered joint laterally extends beyond one or more side faces of the first semiconductor die (if 152a, 152b are considered part of the joint instead of the metal region, fig. 2).
[claim 8] The electronic device of claim 1, further comprising a connector (104, fig. 3 is used in the interpretation all other reference numerals are the same) attached to the first or different metal region of the substrate by: a soldered joint (162, fig. 3) having one or more intermetallic phases [0029]; or a reflowed solder paste.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oeschler (US 2013/0049204) in view of Yoon (US 2015/0115452) and further in view of Matoy (US 2016/0126197).
Oeschler/Yoon discloses the device of claim 1 but does not expressly disclose a metal clip over either of the semiconductor dies.
Matoy discloses a semiconductor device wherein a metal clip (80, fig. 7a) attached to a side of semiconductor die (10, fig. 7a) facing away from the substrate (101, fig. 8a) by: a soldered joint (60, fig. 7a) having one or more intermetallic phases [0055].
It would have been obvious to one of ordinary skill in the art before the time of filing to have placed used Matoy’s metal clip in order a means to connect the chip to a headframe to connect the chip to external environment.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oeschler (US 2013/0049204) in view of Yoon (US 2015/0115452) and further in view of Shim (US 2009/0236686).
Oeschler/Yoon discloses the device of claim 1 but does not expressly disclose another semiconductor die over either of the semiconductor dies.
Shim discloses a semiconductor device wherein another semiconductor die (upper 130, fig. 4) attached to a side of the semiconductor die (lower 130, fig. 4) facing away from the substrate (150, fig. 4) by: a soldered joint (126 for upper 130, fig. 4, [0039]) having one or more intermetallic phases [0039].
It would have been obvious to one of ordinary skill in the art before the time of filing to have placed used Shim’s stacked semiconductor dies in order provide a means to stack dies thereby reducing the amount of horizontal circuit space needed by going three dimensional. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAR MOVVA whose telephone number is (571)272-9009. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMAR MOVVA/Primary Examiner, Art Unit 2898